Order entered July 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00772-CV

                  DALLAS COUNTY HOSPITAL DISTRICT D/B/A
              PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellant

                                               V.

                               ARNULFO ALEMAN, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-09339

                                           ORDER
       We GRANT appellee’s July 23, 2013 motion for an extension of time to file a brief.

Appellee shall file his brief on or before August 29, 2013. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE